UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-1886



KAREN DISHMAN POWELL,

                                                 Plaintiff - Appellant,

             versus


ST. PAUL POLICE       DEPARTMENT;   ALLEN   PORTER;
GEORGE ROBINSON,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. Glen M. Williams, Senior
District Judge. (CA-01-27-2)


Submitted:    October 24, 2002               Decided:   October 30, 2002


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Karen Dishman Powell, Appellant Pro Se. Eric Roger Thiessen, PENN,
STUART & ESKRIDGE, Abingdon, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Karen    Dishman    Powell    appeals    the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.              We have

reviewed the record and the district court’s opinion and find no

reversible error.       Accordingly, we affirm on the reasoning of the

district court.       Powell v. St. Paul Police Dep’t, No. CA-01-27-2

(W.D. Va. July 23, 2002).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the   court   and    argument   would   not   aid   the

decisional process.




                                                                      AFFIRMED




                                       2